United States Court of Appeals
                        For the First Circuit


No. 17-1570 & 17-1571

                            CASCO, INC.,

              Plaintiff, Appellee/Cross-Appellant,

                                 v.

           JOHN DEERE CONSTRUCTION & FORESTRY COMPANY,

              Defendant, Appellant/Cross-Appellee.


                            ERRATA SHEET

     The opinion of this Court issued on March 2, 2021, is amended
as follows:

     On page 11 line 3, replace blatant with "blatant